26 A.3d 469 (2011)
208 N.J. 179
In the Matter of Roger J. WEIL, an Attorney at Law (Attorney No. XXXXXXXXX).
D-137 September Term 2010
Supreme Court of New Jersey.
September 12, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-040, concluding that ROGER J. WEIL of MIDDLESEX, who was admitted to the bar of this State in 1979, should be reprimanded for violating RPC 1.8(c) (a lawyer shall not prepare on behalf of a client an instrument giving the lawyer or a person related to the lawyer any substantial gift unless the lawyer or other recipient of the gift is related to the client), and RPC 1.16(a)(1) (a lawyer shall not represent a client If it will result in the violation of the Rules of Professional Conduct), and good cause appearing;
It is ORDERED that ROGER J. WEIL is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.